     Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 1 of 17 PageID #: 1



                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

ENGLE GRANGE, LLC                             )
                                              )
                       Plaintiff,             )
                                              )       Case No.:
v.                                            )
                                              )       JURY TRIAL DEMANDED
FORD MOTOR COMPANY and FORD                   )
GLOBAL TECHNOLOGIES, LLC                      )
                                              )
                       Defendant.             )

                                          COMPLAINT

        Plaintiff Engle Grange, LLC (“Plaintiff” or “Engle Grange”) by counsel, for its

Complaint against Ford Motor Company (“Ford”) and Ford Global Technologies, LLC

(“FGTL”) (collectively, “Defendants”) alleges as follows:

                                    NATURE OF THE ACTION

        1.     This is an action for patent infringement under 35 U.S.C. § 271, et seq.

        2.     This action arises out of the activities of Defendants in manufacturing, using,

selling, offering for sale, and/or importing into the United States products that infringe United

States Patent Nos. 10,442,397 (“the ’397 Patent”), 8,548,645 (“the ‘645 Patent”), and 10,077,021

(“the ‘021 Patent”) (collectively, the “Asserted Patents”) and/or Defendants’ activities inducing

others in the United States to infringe, or contributing to infringement in the United States of the

Asserted Patents.

                                            PARTIES

        3.     Plaintiff Engle Grange, LLC is a limited liability company organized and existing

under the laws of the State of Texas.




                                                  1
     Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 2 of 17 PageID #: 2



        4.      Defendant Ford Motor Company is a Delaware corporation with its principal

place of business at One American Road in Dearborn, Michigan. Ford designs and manufactures

automobiles.

        5.      Defendant Ford Global Technologies, LLC is a limited liability company

organized and existing under the laws of the State of Delaware with its principal place of

business at 330 Town Center Drive, Suite 800 in Dearborn, Michigan. FGTL manages

intellectual properties.

                                 JURISDICTION AND VENUE

        6.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§§ 1331 and 1338.

        7.      This Court has personal jurisdiction over Defendants because Defendants are

organized and/or existing under the laws of the State of Delaware.

        8.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 1400(b) because

Defendants reside in the State of Delaware.

                                              FACTS

A.      The Asserted Patents

        9.      On October 15, 2019, the United States Patent and Trademark Office issued the

‘397 Patent, entitled “TWO STEP SMART KEY START SYSTEM” to Donna Long (“Long”),

the inventor and a member of Engle Grange. A true and correct copy of the ‘397 Patent is

attached hereto as Exhibit A.

        10.     On or around November 26, 2019, Long assigned the ‘397 Patent to Engle

Grange.

        11.     Engle Grange is the owner of the ‘397 Patent.



                                                 2
     Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 3 of 17 PageID #: 3



        12.    The ‘397 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

        13.    On October 1, 2013 the United States Patent and Trademark Office issued the

‘645 Patent, entitled “TWO STEP KEYLESS START SYSTEM” to Long, the inventor. A true

and correct copy of the ‘645 Patent is attached hereto as Exhibit B.

        14.    On or around November 26, 2019, Long assigned the ‘645 Patent to Engle

Grange.

        15.    Engle Grange is the owner of the ‘645 Patent.

        16.    The ‘645 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

        17.    On September 18, 2018 the United States Patent and Trademark Office issued the

‘021 Patent, entitled “TWO STEP SMART KEY START SYSTEM” to Long, the inventor. A

true and correct copy of the ‘021 Patent is attached hereto as Exhibit C.

        18.    On or around November 26, 2019, Long assigned the ‘021 Patent to Engle

Grange.

        19.    Engle Grange is the owner of the ‘021 Patent.

        20.    The ‘021 Patent is valid, enforceable, and was duly issued in full compliance with

Title 35 of the United States Code.

        21.    The ‘397 and ‘021 Patents claim priority to the ‘645 Patent.

B.      Ford Misappropriates the Technology Claimed in the ‘645 Patent

        22.    In or around January of 2014, Long presented, or caused to be presented, the

technology contained in the ‘645 Patent to Ford in hopes of reaching an agreement whereby Ford

would license the technology.



                                                 3
     Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 4 of 17 PageID #: 4



        23.    Subsequent to the January 2014 presentation, Long entered into discussions with

Defendants regarding licensing of the ‘645 Patent. These discussions were not fruitful; Long

declined to license the technology to Defendants.

        24.    Long’s denial of licensing rights to Defendants has not impeded their infringing

practice of the inventions claimed in the Asserted Patents. Defendants manufacture, import into

the United States, use, offer to sell, and/or sell products, including but not limited to, automobiles

equipped with Ford’s Intelligent Access (collectively, “the infringing products”) that infringe one

or more of the claims of the Asserted Patents.

C.      Ford’s Infringing Conduct

        25.    Ford Intelligent Access with Push-Button Start is a so-called “keyless entry”

system that allows owners of cars with the feature equipped to unlock the vehicle’s doors, start

the ignition, and drive the vehicle without removing the mobile key fob from their pocket or

purse. Using radio frequencies, a processor in the car or truck senses when the key fob is nearby

and, upon appropriate authentication of the key, will lock, unlock, or start the vehicle based on

the driver’s input.

        26.    On information and belief, the radio frequency broadcast by the Intelligent Access

key fob contains a code which is authenticated by a processor or controller in the vehicle.

        27.    Each Ford consumer vehicle is equipped with a “vehicle movement activator,” or

gear shift, which enables the driver to select whether the vehicle will move forward or reverse

following application of the brake and a shift to that gear. The infringing products also have an

engine, transmission, and brake system.

        28.    Ford vehicles equipped with Intelligent Access perform at least two wireless

authentications of the mobile key’s code after the driver enters the vehicle. The first



                                                  4
  Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 5 of 17 PageID #: 5



authentication occurs when the driver depresses the brake pedal and operates the push button

start. The vehicle determines whether or not the key fob is in the car and will not start unless the

sensors detect that the key is located inside of the vehicle.

       29.     The second authentication occurs after the vehicle has been started when the

driver attempts to shift out of park. On information and belief, after the vehicle is started and

prior to allowing the operator to engage “Drive” or “Reverse,” the vehicle’s processor or

controller again determines whether the key is in the car.

       30.     If the Intelligent Access key is not in the car during the second authentication, the

processor or controller will not enable operation of the gear shift (the vehicle’s movement

selector) and the vehicle will be prevented from moving from a stationary position. If the

Intelligent Access key is in the car, the processor will enable operation of the gear shift following

the second authentication.

       31.     On information and belief, owners of Ford vehicles equipped with the Intelligent

Access system have actually used the system in an infringing way. This is because owners of

Ford vehicles equipped with Intelligent Access cannot operate their vehicles without using the

system.

       32.     Defendants knew that owners of Ford vehicles equipped with Intelligent Access

would actually use the system in an infringing way at least because, as described above, the

vehicles were designed to disable operation without use of the system. At least for this same

reason, Defendants intended that owners of Ford vehicles equipped with Intelligent Access

would actually use the system in an infringing way.

       33.     Knowledge of the required use as alleged in the preceding paragraph combined

with Defendants’ discussions with Long regard to licensing her technology demonstrate



                                                  5
  Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 6 of 17 PageID #: 6



Defendants’ actual knowledge (1) of the existence of Long’s rights in the technology and her

patent and (2) that owners of the vehicles would use them in an infringing manner.

       34.     The infringing products infringe at least Claims 17, 18, 19, 22, 23, 24, 25, 26, 27,

and 30 of the ‘397 Patent. The infringing products infringe Claim 1 of the ‘645 Patent. In

addition, the infringing products infringe at least Claims 4, 5, 6, 7, 12, 15, 16, 17, 18, 19, 20, 21,

22, 23, 24, and 27 of the ‘021 Patent.

                                       COUNT I
                            INFRINGEMENT OF THE ‘397 PATENT

       35.     Plaintiff repeats and incorporates each of the allegations contained in the

preceding paragraphs of this Complaint as if fully set forth herein.

       36.     Defendants have infringed and continue to willfully infringe one or more claims

of the ‘397 Patent in violation of 35 U.S.C. §§ 271(a) through (c).

       37.     Defendants have been on notice of Plaintiff’s rights in the invention described by

the ’397 Patent since at least as early as January of 2014, and have begun, or continued, since

that time to directly infringe, contribute to infringement, and/or induce others to infringe the ’397

Patent as alleged herein.

       38.     Defendants are, on information and belief, inducing infringement of one or more

claims of the '397 Patent by, without limitation, making, using, importing, selling and/or offering

for sale the accused products for use by customers and others and also providing those customers

and others with technical support and services, as well as detailed explanations, instructions and

information as to uses of the accused products that promote and demonstrate how to use the

accused products in a manner that would infringe the ‘397 Patent. In addition, on information

and belief, the accused products cannot be operated in a manner that does not infringe, and

Defendants intentionally designed the products in such a manner.


                                                   6
  Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 7 of 17 PageID #: 7



       39.     On information and belief, Defendants specifically intended to induce

infringement by their customers and others by at least the acts set forth in the preceding

paragraphs, knowing such acts would cause infringement. Upon information and belief,

Defendants’ customers and others have infringed and are continuing to infringe the ‘397 Patent.

       40.     Defendants have and continue to directly infringe one or more claims of the ’397

Patent, including at least Claims 17, 18, 19, 22, 23, 24, 25, 26, 27, and 30, by among other

things, making, using, offering to sell, selling, and/or importing into the United States the

infringing products without consent or authorization of Plaintiff.

       41.     Claim 17 of the ‘397 Patent claims the following:

               17. A system for operating a vehicle comprising:

               a mobile device comprising an electronic code;

               a processor configured to authenticate the electronic code; and

               a vehicle movement activator,

               wherein the processor is configured to perform a primary authentication of
                  the electronic code of the mobile device before the vehicle is started
                  and a secondary authentication of the electronic code of the mobile
                  device within the vehicle when a vehicle operator attempts to cause the
                  vehicle to move from a stationary position, and

               wherein the processor is configured to enable operation of the vehicle
                  movement activator following the secondary authentication of the one
                  electronic code of the mobile device.

       42.     Claim 18 of the ‘397 Patent claims the following:

               18. The system of claim 17, wherein the primary authentication of the
               electronic code enabling activation of the vehicle movement activator
               comprises detection of the mobile device within the passenger
               compartment of the vehicle.

       43.     Claim 19 of the ‘397 Patent claims the following:




                                                  7
Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 8 of 17 PageID #: 8



         19. The system of claim 17, wherein the primary authentication of the
         electronic code enabling use of the vehicle movement activator comprises
         detection of the mobile device within the passenger compartment of the
         vehicle when a person is within the passenger compartment of the vehicle.

   44.   Claim 22 of the ‘397 Patent claims the following:

         22. The system of claim 17, wherein the mobile device communicates
         wirelessly with the processor.

   45.   Claim 23 of the ‘397 Patent claims the following:

         23. The system of claim 17, wherein operation of the vehicle movement
         activator is prevented when a brake system is activated with the vehicle
         started in the absence of the second authentication of the electronic key
         code.

   46.   Claim 25 of the ‘397 Patent claims the following:

         25. A system for operating a vehicle comprising:

         a key code;

         a processor configured to authenticate the key code; and

         a vehicle movement activator,

         wherein the processor is configured to perform a primary authentication of
            the key code before the vehicle is started and a secondary
            authentication of the key code before movement of the vehicle from a
            stationary position,

         wherein the processor is configured to enable operation of the vehicle
            movement activator following the secondary authentication of the key
            code.

   47.   Claim 26 of the ‘397 Patent claims the following:

         26. The system of claim 25, wherein the secondary authentication of the
         key code enabling activation of the vehicle movement activator comprises
         detection of a mobile device within the passenger compartment of the
         vehicle.

   48.   Claim 27 of the ‘397 Patent claims the following:




                                          8
   Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 9 of 17 PageID #: 9



               27. The system of claim 25, wherein the secondary authentication of the
               key code enabling use of the vehicle movement activator comprises
               detection of a mobile device within the passenger compartment of the
               vehicle when a person is within the passenger compartment of the vehicle.

         49.   Claim 30 of the ‘397 Patent claims the following:

               30. The system of claim 25, wherein operation of the vehicle movement
               activator is prevented when a brake system is activated with the vehicle
               started in the absence of the second authentication of the key code.

         50.   Defendants, by making, using, offering to sell, and/or selling, or importing into

the United States, the infringing products, including, but not limited to, the Mustang, Fusion,

Explorer, and Expedition, infringe at least Claims 17, 18, 19, 22, 23, 24, 25, 26, 27, and 30 of the

‘397 Patent.

         51.   Because of Defendants’ willful acts of infringement, Plaintiff has suffered, is

suffering, and will continue to suffer irreparable injury unless Defendants are enjoined from

continuing their unlawful infringing conduct.

         52.   As a result of Defendants’ willful infringement of the ‘397 Patent, Plaintiff is

entitled to an award of compensatory and exemplary damages in an amount to be determined at

trial.

                                    COUNT II
                          INFRINGEMENT OF THE ‘645 PATENT

         53.   Plaintiff repeats and incorporates each of the allegations contained in the

preceding paragraphs of this Complaint as if fully set forth herein.

         54.   Defendants have infringed and continue to willfully infringe one or more claims

of the ‘645 Patent in violation of 35 U.S.C. §§ 271(a) through (c).

         55.   Defendants have been on notice of Plaintiff’s rights in the invention described by

the ‘645 Patent since at least as early as January of 2014, and have begun, or continued, since



                                                 9
 Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 10 of 17 PageID #: 10



that time to directly infringe, contribute to infringement, and/or induce others to infringe the ‘645

Patent as alleged herein.

       56.     Defendants are, on information and belief, inducing infringement of one or more

claims of the ‘645 Patent by, without limitation, making, using, importing, selling and/or

offering for sale the accused products for use by customers and others and also providing those

customers and others with technical support and services, as well as detailed explanations,

instructions and information as to uses of the accused products that promote and demonstrate

how to use the accused products in a manner that would infringe the ‘645 Patent. In addition, on

information and belief, the accused products cannot be operated in a manner that does not

infringe, and Defendants intentionally designed the products in such a manner.

       57.     On information and belief, Defendants specifically intended to induce

infringement by their customers and others by at least the acts set forth in the preceding

paragraphs, knowing such acts would cause infringement. Upon information and belief,

Defendants’ customers and others have infringed and are continuing to infringe the ‘645 Patent.

       58.     Defendants have and continue to directly infringe Claim 1 of the ‘645 Patent, by

among other things, making, using, offering to sell, selling, and/or importing into the United

States the infringing products without consent or authorization of Plaintiff.

       59.     Claim 1 of the ‘645 Patent claims the following:

               1. A smart key system for an automobile having an engine, transmission,
               and brake pedal including a coded key fob able to be detected and
               authenticated within a passenger compartment and authenticated by a
               smart key system controller and enabling an ignition switch to start said
               engine, said automobile also including a transmission operating lever
               enabling shifting said transmission into gear, and a lever lock preventing
               movement of said transmission lever to shift into gear until said brake
               pedal is depressed, the improvement wherein a two step key fob
               authentication is required in which said smart key controller detects and
               authenticates the presence of a key fob at the time said engine is started

                                                 10
 Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 11 of 17 PageID #: 11



               and again attempts to detects and authenticate the presence of the coded
               key fob in said passenger compartment whenever said brake pedal is
               depressed which only if said coded key fob is detected and authenticated
               causes operation of said transmission lever lock actuator to release said
               lock lever and thereby allow said transmission lever to be moved to shift
               said transmission into gear, said smart key controller preventing operation
               of said transmission lever lock actuator to release said lock lever even
               when said brake pedal is depressed with said engine started in the absence
               of detection and authentication of said key fob, whereby said transmission
               lever is locked after starting said engine and release of said depressed
               brake pedal to prevent driving said automobile after said engine is initially
               started and said brake pedal is depressed by a driver without said key fob
               being located in said passenger compartment after starting of said engine.

         60.   Defendants, by making, using, offering to sell, and/or selling, or importing into

the United States, the infringing products, including, but not limited to, the Mustang, Fusion,

Explorer, and Expedition, infringe Claim 1 of the ‘645 Patent.

         61.   Because of Defendants’ willful acts of infringement, Plaintiff has suffered, is

suffering, and will continue to suffer irreparable injury unless Defendants are enjoined from

continuing their unlawful infringing conduct.

         62.   As a result of Defendants’ willful infringement of the ‘645 Patent, Plaintiff is

entitled to an award of compensatory and exemplary damages in an amount to be determined at

trial.

                                    COUNT III
                          INFRINGEMENT OF THE ‘021 PATENT

         63.   Plaintiff repeats and incorporates each of the allegations contained in the

preceding paragraphs of this Complaint as if fully set forth herein.

         64.   Defendants have infringed and continue to willfully infringe one or more claims

of the ‘021 Patent in violation of 35 U.S.C. §§ 271(a) through (c).

         65.   Defendants have been on notice of Plaintiff’s rights in the invention described by

the ‘021 Patent since at least as early as January of 2014, and have begun, or continued, since


                                                11
 Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 12 of 17 PageID #: 12



that time to directly infringe, contribute to infringement, and/or induce others to infringe the ‘021

Patent as alleged herein.

       66.     Defendants are, on information and belief, inducing infringement of one or more

claims of the ‘021 Patent by, without limitation, making, using, importing, selling and/or offering

for sale the accused products for use by customers and others and also providing those customers

and others with technical support and services, as well as detailed explanations, instructions and

information as to uses of the accused products that promote and demonstrate how to use the

accused products in a manner that would infringe the ‘021 Patent. In addition, on information

and belief, the accused products cannot be operated in a manner that does not infringe, and

Defendants intentionally designed the products in such a manner.

       67.     On information and belief, Defendants specifically intended to induce

infringement by their customers and others by at least the acts set forth in the preceding

paragraphs, knowing such acts would cause infringement. Upon information and belief,

Defendants’ customers and others have infringed and are continuing to infringe the ‘021 Patent.

       68.     Defendants have and continue to directly infringe at least Claims 4, 5, 6, 7, 12, 15,

16, 17, 18, 19, 20, 21, 22, 23, 24, and 27 of the ‘021 Patent, by among other things, making,

using, offering to sell, selling, and/or importing into the United States the infringing products

without consent or authorization of Plaintiff.

       69.     Claim 4 of the ‘021 Patent claims the following:

               4. A system for operating a vehicle comprising:

               a key comprising at least one electronic code; and a controller configured
               to authenticate and detect the key,

               wherein the vehicle comprises:

               a vehicle movement selector;

                                                 12
Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 13 of 17 PageID #: 13




          and a brake system,

          wherein the controller is configured to perform a first detection and
             authentication of the at least one electronic code at the time the vehicle
             starter activation is attempted and a second detection and
             authentication of the at least one electronic code upon activation of the
             brake system after the vehicle is started, and

          wherein the controller is configured to enable use of the vehicle movement
             selector following the second detection and authentication of the at
             least one electronic code.

    70.   Claim 5 of the ‘021 Patent claims the following:

          5. The system of claim 4, wherein the first detection and authentication of
          the at least one electronic code enabling activation of the vehicle starter
          comprises detection of the key within the passenger compartment of the
          vehicle.

    71.   Claim 6 of the ‘021 Patent claims the following:

          6. The system of claim 4, wherein the second detection and authentication
          of the at least one electronic code enabling use of the vehicle movement
          selector comprises detection of the key within the passenger compartment
          of the vehicle.

    72.   Claim 7 of the ‘021 Patent claims the following:

          7. The system of claim 4, wherein the second detection and authentication
          of the at least one electronic code enabling use of the vehicle movement
          selector comprises detection of the key within the passenger compartment
          of the vehicle when a person is within the passenger compartment of the
          vehicle.

    73.   Claim 12 of the ‘021 Patent claims the following:

          12. The system of claim 4, wherein the key communicates wirelessly with
          the controller.

    74.   Claim 15 of the ‘021 Patent claims the following:

          15. A system for starting and operating a vehicle comprising:

          a detectable coded token;



                                           13
Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 14 of 17 PageID #: 14



          a controller configured to detect and authenticate the detectable coded
              token and enable activation of a vehicle starter,

          the vehicle comprising:

          a vehicle movement selector; and

          a brake system,

          wherein the controller is configured to perform a first detection and
             authentication of the detectable coded token at the time the vehicle
             starter activation is attempted and a second detection and
             authentication of the detectable coded token upon activation of the
             brake system, and

          wherein the controller is configured to only enable use of the vehicle
             movement selector following the second detection and authentication
             of the coded token.

    75.   Claim 16 of the ‘021 Patent claims the following:

          16. The system of claim 15, wherein the controller prevents operation of
          the vehicle movement selector when the brake system is activated with the
          vehicle starter in the absence of detection and authentication of the
          detectable coded token.

    76.   Claim 17 of the ‘021 Patent claims the following:

          17. The system of claim 15, wherein the vehicle movement selector is
          inoperable after starting the vehicle and deactivation of the brake system
          to prevent movement of the vehicle after the vehicle is initially started and
          the brake system is activated by a user without the detectable coded token
          being detected in a vehicle passenger compartment after starting the
          vehicle.

    77.   Claim 18 of the ‘021 Patent claims the following:

          18. The system of claim 15, wherein the second detection and
          authentication of the detectable coded token enabling use of the vehicle
          movement selector comprises detection of the detectable coded token
          within a vehicle passenger compartment.

    78.   Claim 19 of the ‘021 Patent claims the following:

          19. The system of claim 15, wherein the second detection and
          authentication of the detectable coded token enabling use of the vehicle

                                           14
Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 15 of 17 PageID #: 15



          movement selector comprises detection of the detectable coded token
          within the passenger compartment of the vehicle when a person is within a
          vehicle passenger compartment.

    79.   Claim 20 of the ‘021 Patent claims the following:

          20. A system for starting and operating a vehicle comprising:

          a key;

          a brake system; and

          a controller configured to detect and authenticate the key,

          wherein the controller is further configured to perform a first detection and
             authentication of the key when activation of the vehicle starter is
             attempted and a second detection and authentication of the key upon
             activation of the brake system with the vehicle in a stationary position,
             and

          wherein the controller only enables vehicle movement following the
             second detection and authentication of the key.

    80.   Claim 21 of the ‘021 Patent claims the following:

          21. The system of claim 20, wherein the controller prevents operation of a
          vehicle movement selector when the brake system is activated with the
          vehicle started in the absence of detection and authentication of the key.

    81.   Claim 22 of the ‘021 Patent claims the following:

          22. The system of claim 20, wherein a vehicle movement selector is
          inoperable after starting the vehicle and deactivation of the brake system
          to prevent movement of the vehicle after the vehicle is initially started and
          the brake system is activated by a user without the key being detected in a
          vehicle passenger compartment after starting the vehicle.

    82.   Claim 23 of the ‘021 Patent claims the following:

          23. The system of claim 20, wherein the second detection and
          authentication of the key enabling use of a vehicle movement selector
          comprises detection of the key within a vehicle passenger compartment.

    83.   Claim 24 of the ‘021 Patent claims the following:




                                           15
 Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 16 of 17 PageID #: 16



                24. The system of claim 20, wherein the second detection and
                authentication of the key enabling use of a vehicle movement selector
                comprises detection of the key within the passenger compartment of the
                vehicle when a person is within a vehicle passenger compartment.

         84.    Claim 27 of the ‘021 Patent claims the following:

                27. The system of claim 20, wherein the key communicates wirelessly
                with the controller.

         85.    Defendants, by making, using, offering to sell, and/or selling, or importing into

the United States, the infringing products, including, but not limited to, the Mustang, Fusion,

Explorer, and Expedition, infringe at least Claims 4, 5, 6, 7, 12, 15, 16, 17, 18, 19, 20, 21, 22, 23,

24, and 27 of the ‘021 Patent.

         86.    Because of Defendants’ willful acts of infringement, Plaintiff has suffered, is

suffering, and will continue to suffer irreparable injury unless Defendants are enjoined from

continuing their unlawful infringing conduct.

         87.    As a result of Defendants’ willful infringement of the ‘021 Patent, Plaintiff is

entitled to an award of compensatory and exemplary damages in an amount to be determined at

trial.

                                      JURY TRIAL DEMAND

         Plaintiff hereby demands a trial by jury on all issues so triable.

                                      PRAYER FOR RELIEF

         WHEREFORE, Plaintiff requests that a judgment be granted in its favor as follows:

         A.     That Defendants have infringed and continue to infringe one or more claims of

the ’397 Patent in violation of 35 U.S.C. § 271(a) through (c);

         B.     That Defendants and all related parties (as defined in Fed. R. Civ. P 65(d)) are

enjoined from further infringement of the ’397 Patent pursuant to 35 U.S.C. § 283;



                                                   16
 Case 1:20-cv-00569-CFC Document 1 Filed 04/27/20 Page 17 of 17 PageID #: 17



       C.      That Defendants be ordered to account for and pay Plaintiff’s actual and

exemplary damages to compensate Plaintiff for Defendants’ acts of willful infringement pursuant

to 35 U.S.C. § 284;

       D.      That Plaintiff be granted pre-judgment and post-judgment interest on the damages

caused by Defendants’ infringing activities and other conduct complained of herein;

       E.      That this case be deemed exceptional and that Plaintiff be awarded its costs and

reasonable attorneys’ fees pursuant to 35 U.S.C. § 285 and other applicable statutes; and

       F.      That the Court grant such other and further relief as it may deem just and proper.

Dated: April 27, 2020                  Respectfully submitted,

                                      PHILLIPS MCLAUGHLIN & HALL, P.A.

                                      /s/ John C. Phillips, Jr.
                                      John C. Phillips, Jr. (#110)
                                      Megan C. Haney (#5016)
                                      1200 North Broom Street
                                      Wilmington, DE 19806-4204
                                      (302) 655-4200
                                      jcp@pmhdelaw.com
                                      mch@pmhdelaw.com

                                      Attorneys for Plaintiff Engle Grange, LLC

 Of Counsel:

 Anthony G. Simon
 Anthony R. Friedman
 THE SIMON LAW FIRM, P.C.
 800 Market Street, Suite 1700
 St. Louis, MO 63101
 (314) 241-2929
 asimon@simonlawpc.com
 afriedman@simonlawpc.com




                                               17
